PER CURIAM.
This action was brought to enforce a mechanics’ lien, which had been bonded. As the notice of lien is not verified, the *261complaint must be dismissed as to the surety, the United States Fidelity & Guaranty Company.
In the absence of proof that at the time of the filing of the notice any sum was due the contractor, under whom plaintiff claims, the only recovery possible is on the agreement of the defendants Wendover Bronx Company and Abraham Silverson “to pay the hoisting bill of not over $250.”
The judgment will therefore be modified, by reducing the same to $250, with appropriate costs in the court below, and dismissing the complaint as against the United States Fidelity & Guaranty Company, and, as so modified, affirmed, without costs of this appeal.